OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          OFFICIAL BUSINESS^, - *f
           STATE OF TEXAS^ijf
                          . -_              „._„„..„ „.„ _ 3 ^^V" ^SEBEEEr HTNFV BOWES
           PENALTY FOR                         ——
                                                            0 2   1R
5/28/2015 PRIVATE USE                                       0002003152       JUN08 2015       g,
HAINES, RODNEY STEVE          TrJJCt.'N'o. A^WFSff
On this da^Ujg^Dplication for^l l'"07>Writ,,of Habeas Corpus has been received
and pj^pPffedtoinf*i§£urt             "
                                                                         Abel Acosta, Clerk